Russell Greer

6337 South Highland Dr.
#209

Holladay, Utah 84121
801-895-350!

russmark mail.com
Pro Se Litigant

 

 

IN THE UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF TENNESSEE, NASHVILLE DIVISION

 

RUSSELL G' GREER’ PLAINTIFF’S EMERGENCY MOTION
Pl . .ff FOR ISSUANCE 0F A SUBPOENA T0
a‘“t‘ PRODUCE DOCUMENTS
V.
Case NO.: 3118-cv-00394

TAYL()R A. SWIFT,

Defendant Presiding Judge: Aleta A. Trauger

Magistrate Judge: Alistair Newbern

 

 

Case 3:18-cv-00394 Document 19 Filed 12/28/18 Page 1 of 3 Page|D #: 193 1

 

Pursuant to LR45.01 of the Middle District Court of Tennessee’s Local Rules, Plaintiff
files this EMERGENCY MOTION for ISSUANCE of a SUBPGENA TO PRODUCE
DOCUMENTS. Plaintiff’ s respectful request reads as follows.

INTRODUCTION

On November 16“‘, 2018, the Court allowed for the summons to be reissued. Due to
miscommunication with the Court Clerk, Plaintiff didn’t receive the reissued summons until
sometime after l l/26/18. Having exhausted all leads on serving Defendant, Greer decided to try
serving Defendant’s management company, though, he had been unsuccessful before with trying
to find a physical, reliable address to serve her management, 13 Management and Taylor Nation.
Greer went onto the Tennessee Business Search website and pulled up her management’s
mailing address: “718 THOMPSON LN STE 108256, NASHVILLE, TN 37204-3600 USA”.
Upon further inspection on Google Maps, the address appeared to be linked to the UPS Store at
718 Thompson Lane, STE 108. lt was then inferred that the “256” in “108256” was the mailbox
belonging to l3 Management.

Plaintiff reached out to the UPS Store to provide the physical address attached to l3
Management’s mailbox. On ll/25/20l 8, Douglas Sipes, owner of UPS Store 4687, emailed
Plaintiff and refused the request. ln his response, Mr. Sipes stated, “Normally, l only issue
information when l am subpoenaed by a court to do so.” EXHIBIT B. Based on that, Plaintiff
submits this EMERGENCY MOTION asking for a subpoena to obtain the address for service,
which Plaintiff has attached. EXHIBIT A. .

SUBPOENA SHOULD BE ISSUED

This Court should issue the attached subpoena because obtaining Defendant’s
management’s address will be the only way that this case can move forward, as serving her
management will satisfy the rules of proper service. As explained and shown before, personally
serving her will be next to impossible As also previously shown, Plaintiff has attempted service

upon other representatives of Defendant Swift, to which he had no success. Further, the subject

Case 3:18-ov-00394 Dooument 19 Filed 12/28/18 Page 2 of 3 Page|D #: 194 2

of the subpoena, Douglas Sipes, has stated that he will only release the address information if he
is given a subpoena by a court ordering him to release such information Therefore, Plaintiff
respectfully motions this Court to issue the attached subpoena so that the address can be given to
Plaintiff and that service can be had upon Defendant’s management for Defendant. Given the

urgency of meeting deadlines, Plaintiff files this motion as an EMERGENCY MOTION.

CONCLUSION
Based upon the above, Plaintiff asks that the Motion be granted and that the attached
subpoena be issued to Douglas Sipes.

Respectfully submitted,

DATED: December 23rd, 20l8

Respectfully submitted,

By:

Russell Greer
Pro Se Litigant
/rgreer/

Case 3:18-ov-OO394 Dooument 19 Filed 12/28/18 Page 3 of 3 Page|D #: 195 3

